DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claim filed on 7/31/2019 is acknowledged.  Claims 1-32 are pending in this application.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: claims 1-24, drawn to a method of improving fat graft volume retention, the method comprising: providing a hydrogel component, the hydrogel component comprising: water; a crosslinked macromolecular matrix comprising hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein at least a portion of the crosslink units comprise an amide bond, an ester bond or both; and the crosslinked macromolecular matrix has a weight ratio of the hyaluronic acid to the collagen of 1:1 to 7:1; wherein said hydrogel component has a hyaluronic acid concentration of 6 mg/mL to 21 mg/mL and a collagen concentration of 3 mg/mL to 12 mg/mL; and blending the hydrogel component with a lipoaspirate to form a lipoaspirate/hydrogel graft, wherein the lipoaspirate/hydrogel graft has a lipoaspirate: hydrogel component volume ratio of 1:1 to 5:1; and administering the lipoaspirate/hydrogel graft into a soft tissue in an area on a body of an individual, wherein the lipoaspirate/hydrogel graft promotes fat graft survival in the soft tissue area on the body, classified in class A61L, subclass 27/54, for example. 
 claims 25, 26, 28 and 29, drawn to a method of enhancing or promoting cell proliferation or survival of one or more cells, the method comprising: administering a lipoaspirate/hydrogel graft to a body part of an individual, the lipoaspirate/hydrogel graft comprising: a hydrogel component, wherein the hydrogel component comprises: water; a crosslinked macromolecular matrix comprising hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein at least a portion of the crosslink units comprise an amide bond, an ester bond or both; and the crosslinked macromolecular matrix has a weight ratio of the hyaluronic acid to the collagen of 1:1 to 7:1; wherein said hydrogel component has a hyaluronic acid concentration of 6 mg/mL to 21 mg/mL and a collagen concentration of 3 mg/mL to 12 mg/mL; and a lipoaspirate, wherein the lipoaspirate is from the individual, wherein administering enhances or promotes the cell proliferation or survival of one or more cells, classified in class A61L, subclass 27/20, for example.
Group 3: claims 27 and 30, drawn to a method for promoting cell survival comprising: administering a hydrogel graft to a body part of an individual, the hydrogel graft comprising: a hydrogel component, wherein the hydrogel component comprises: water; a crosslinked macromolecular matrix comprising hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein at least a portion of the crosslink units comprise an amide bond, an ester bond or both; and the crosslinked macromolecular matrix has a weight ratio of the hyaluronic acid to the collagen of 1:1 to 7:1; and wherein said hydrogel component has a hyaluronic acid concentration of 6 mg/mL to 21 mg/mL and a collagen concentration of 3 mg/mL to 12 mg/mL, classified in class A61L, subclass 27/52, for example.
 claims 31 and 32, drawn to a method of repairing a post-surgical defect, the method comprising providing a hydrogel component, the hydrogel component comprising: water; a crosslinked macromolecular matrix comprising hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein at least a portion of the crosslink units comprise an amide bond, an ester bond or both; and the crosslinked macromolecular matrix has a weight ratio of the hyaluronic acid to the collagen of 1:1 to 7:1; wherein said hydrogel component has a hyaluronic acid concentration of 6 mg/mL to 21 mg/mL and a collagen concentration of 3 mg/mL to 12 mg/mL; and blending the hydrogel component with a lipoaspirate to form a lipoaspirate/hydrogel graft, wherein the lipoaspirate/hydrogel graft has a lipoaspirate: hydrogel component volume ratio of 1:1 to 5:1; and administering the lipoaspirate/hydrogel graft into an area on a body of an individual, wherein the lipoaspirate/hydrogel graft repairs or corrects a post- surgical defect in the area on the body, classified in class A61K, subclass 8/73, for example.

4.	The inventions are distinct, each from the other because of the following reasons:
Inventions 1-4 are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have different effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Further, search for one would not necessarily lead to the other.

Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
5.	This application contains claims directed to the following patentably distinct species:  
(Please elect a single disclosed species of EACH)
A specific lipoaspirate/hydrogel graft to be administered: due to different variables such as different hydrogels with different amounts and/or ratios of hyaluronic acid and collagen, different types of collagen, different crosslink units, different storage modulus, different ratios of the hydrogel and the lipoaspirate and so on, Please note: Applicant is required to elect a specific lipoaspirate/hydrogel graft to be administered with specific/defined ingredients in specific/defined amount and/or ratio (for inventions 1, 2 and 4); 
A specific hydrogel graft to be administered: due to different variables such as different amounts and/or ratios of hyaluronic acid and collagen, different types of collagen, and different crosslink units and so on, Please note: Applicant is required to elect a specific hydrogel graft to be administered with specific/defined ingredients in specific/defined amount and/or ratio (for invention 3)
A specific effect of the treatment: from claims 2-6 and 21-24 (for invention 1); 

A specific cell: from claim 26 (for invention 2).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  If any of Groups 1-4 is elected, Applicant is required to elect a single disclosed species of lipoaspirate/hydrogel graft or hydrogel graft to be administered wherein ALL the variables are elected to arrive at a single disclosed species of lipoaspirate/hydrogel graft or hydrogel graft to be administered.  Currently, claims 1, 19, 25 and 27-31 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics.  The species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or prior art applicable to one species would not likely be applicable to another species, and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.